DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed 05/12/2020 and 07/21/2021 have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cha (CN 105700121).

With regard to claim 1, Cha teaches a lens module, in at least figure 1: comprising: a first lens (110) having a refractive power; a second lens (120) having a positive refractive power; a third lens (130) having a positive refractive power; a fourth lens (140) having a refractive power; and a fifth lens (150) having a positive refractive power, wherein the first to fifth lenses are sequentially arranged in ascending numerical order from an object side of the lens module toward an image side of the lens module (110-150), the refractive power of the first lens is stronger than the refractive power of the fourth lens (figure 3 and 4), and a shape of the fourth lens is symmetrical to a shape of the first lens (110 and 140 are symmetrically shaped).

With regard to claim 2, Cha teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein Cha further teaches a  lens module, in at least figure 1; wherein the first lens (110) has a meniscus shape convex toward the image side of the lens module, and the third lens (130) has a meniscus shape convex toward the object side of the lens module.

With regards to claim 3, Cha teaches all the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein Cha further teaches a lens module, in at least figure 1; wherein an object-side surface of the first lens (110) is convex, and an image-side surface of the fourth lens (140) is convex.

With regards to claim 4, Cha teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein Cha further teaches a lens module, in at least figure 1; wherein an image-side surface of the first lens (110) is concave, and an object-side surface of the fourth lens is concave (140).

With regards to claim 5, Cha teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein Cha further teaches a lens module, in at least figure 1; wherein the first lens (110) has a convex object-side surface, and the third lens (130) has a convex image-side surface.

With regard to claim 6, Cha teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein Cha further teaches a  lens module, in at least figure 3 and 4; wherein the lens module satisfies 1.0<|(1/f1+1/f2)/(1/f3+1/f4+1/f5)|<4.0, where f1 is a focal length of the first lens, f2 is a focal length of the second lens, f3 is a focal length of the third lens, f4 is a focal length of the fourth lens, and f5 is a focal length of the fifth lens.

With regard to claim 7, Cha teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein Cha further teaches a  lens module, in at least figure 3 and 4; wherein the lens module satisfies 1.0<|(r1+r2)/(r5+r6)|<3.0, where r1 is a radius of curvature of an object-side surface of the first lens, r2 is a radius of curvature of an image-side surface of the first lens, r5 is a radius of curvature of an object-side surface of the third lens, and r6 is a radius of curvature of an image-side surface of the third lens.

With regards to claim 8, Cha teaches all the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein Cha further teaches a lens module, in at least figure 3 and 4; wherein the first lens and the fourth lens have a negative refractive power.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        

/RICKY L MACK/Supervisory Patent Examiner, Art Unit 2872